Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This application is a divisional of 15/130,694, now issued as US Patent 10,221,408, which is a continuation of 13/576,625, now abandoned, which is a 371 of PCT/US11/23534.
The amendment filed on August 6, 2021 has been entered.
	Claims 76, 109, 112-118, 122-125, and 127 are pending. 

Response to Arguments

Claim Rejections - 35 USC § 103
Applicant’s arguments, see page 5 to top of page 10, filed August 6, 2021, with respect to claims 76, 109, 112-125, and 127 have been fully considered and are persuasive.  The rejections of claims 76, 109, 112-125, and 127 under pre-AIA  35 U.S.C. 103(a) have been withdrawn. 
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
 
s 76, 109, 112-118, 122-125, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,221,408 (reference patent) in view of Yoshida (US 6,967,097 – cited previously on form PTO-892).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 76, 109, 112-118, 122-125, and 127 of the instant application and claims 1-18 of the reference patent are both directed to an Anabaena variabilis AvPAL variant having the amino acid sequence of SEQ ID NO:11.   
A method of reducing blood phenylalanine concentration in a patient with PKU comprising of induction dosages of about 4-8 weeks, titration dosages of 4-8 weeks, and maintenance dosages for about 24-40 weeks by administering a pegylated AvPAL variant by (a) subcutaneously administering said pegylated AvPAL at about 1 mg/kg per week (dosage of 1 mg/kg of the AvPal once a week to a patient weighing 2.5 kg equates to an administration of 2.5 mg of the AvPal once a week) and (b) subcutaneously administering said peglyated AvPal at a titration dosage (a titration dosage of 1 mg/kg of the AvPal twice, four times, or seven times per week daily to a patient weight 2.5 kg equates to an administration of 5 mg to 17.5 mg) in the event that the initial dosage does not produce a reduction in excess plasma Phe levels in a patient and length of treatment and monitoring of PKU levels are specific embodiments of using the AvPAL described in the reference patent (Columns 8, 15, and 29-41).  The method of reducing blood phenylalanine concentration in a patient with PKU comprising of an induction, titration, and maintenance dosage are a contemplated utility of the pegylated AvPAL of the claims of the reference patent.

Therefore, claims 76, 109, 112-118, 122-125, and 127 of the instant application cannot be considered patentably distinct over claims 1-18 of the reference patent because it would have been obvious to one having ordinary skill in the art to modify claims 1-18 of the reference patent by using the formulated pegylated AvPAL to reduce PKU in a patient by varying the dosage/frequency/length of the induction, titration, and maintenance AvPAL administration depending on the blood Phe levels of the subject.  
Therefore, the conflicting claims are not patentably distinct from each other. 
Applicant has requested that the rejection be held in abeyance until indication of allowable subject matter.

Claims 76, 109, 112-118, 122-125, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 7,534,595 in view of Yoshida (US 6,967,097 – cited previously on form PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 76, 109, 112-118, 122-125, and 127of the instant application and claims 1-34 of the reference patent are both directed to an Anabaena variabilis AvPAL variant having the amino acid sequence of SEQ ID NO:11.  
A method of reducing blood phenylalanine concentration in a patient with PKU for at least 24 weeks comprising of an induction, titration, and maintenance period by 
Further, Yoshida discloses a method of treating a patient having PKU by administering PAL (phenylalanine ammonia lyase) (Column 32, line 12 through Column 34, line 27).  Regarding claims 76 and 120, Yoshida discloses administering PAL in dosages of 1-1000 mg/kg (Column 38, line 43 through Column 39, line 27), which is encompassed by 2.5 mg per week, 5 mg to 70 mg per week, 140 mg per week, and 280 mg per week.  Also, regarding claims 76, 109, 112, and 119-122, since Yoshida discloses that frequency of administration of PAL and effective dosage is done routinely by a skilled practitioner without undue experimentation (Column 38, line 61 through Column 39 line 3) and discloses exemplary frequency, such as once weekly, twice weekly, once daily or twice daily (Column 39, lines 4-19), it would have been well within 
Therefore, claims 76, 109, 112-118, 122-125, and 127 of the instant application cannot be considered patentably distinct over claims 1-34 of the reference patent.  It would have been obvious to modified claims 1-34 of the reference patent by varying the dosage/frequency/length of the induction, titration, and maintenance AvPAL administration.  One of ordinary skill in the art at the time the invention was made would have been motivated to so in order to optimize the dosage levels/frequency for a human patient.  Further, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum dosage/frequency of AvPAL administration.    One of ordinary skill in the art would have had a reasonable expectation of success since Yoshida disclsoes a method of reducing blood phenylalanine concentration in a patient having PKU, dosage levels of PAL in human patients, and that refinement of the frequency/dosage of the administration of PAL is done routinely by a skilled practitioner without undue experimentation.  
Therefore, the conflicting claims are not patentably distinct from each other. 
Applicant has requested that this rejection be held in abeyance until indication of allowable subject matter. 

Claims 76, 109, 112-118, 122-125, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 7,537,923 (reference patent) in view of Yoshida (US 6,967,097 – cited previously on form PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 76, 109, 112-118, 122-125, and 127 of the instant application and claims 1-9 of the reference patent are both directed to an Anabaena variabilis AvPAL variant having the amino acid sequence of SEQ ID NO:11.  
A method of reducing blood phenylalanine concentration in a patient with PKU by administering a pegylated AvPAL variant for at least 24 weeks comprising of an induction, titration, and maintenance period  by (a) subcutaneously administering said pegylated AvPAL at about 1 mg/kg per week (dosage of 1 mg/kg of the AvPal once a week to a patient weighing 2.5 kg equates to an administration of 2.5 mg of the AvPal once a week) and (b) subcutaneously administering said peglyated AvPal at a titration dosage (a titration dosage of 1 mg/kg of the AvPal seven times per week daily to a patient weight 2.5 kg equates to an administration of 17.5 mg) in the event that the initial dosage does not produce a reduction in excess plasma Phe levels in a patient and length of treatment and monitoring of PKU levels are specific embodiments of the method of the reference patent are specific embodiments of using the AvPAL described in the reference patent (see US 2009/0047265-  [0027], [0030], [0035], [0060]-[0061], [0125], [0157] [0144], [0146], [0193], [0279]-[0289], [0308], and [0322]). The method of reducing blood phenylalanine concentration in a patient with PKU comprising of an 
Further, Yoshida discloses a method of treating a patient having PKU by administering PAL (phenylalanine ammonia lyase) (Column 32, line 12 through Column 34, line 27).  Regarding claims 76 and 120, Yoshida discloses administering PAL in dosages of 1-1000 mg/kg (Column 38, line 43 through Column 39, line 27), which is encompassed by 2.5 mg per week, 5 mg to 70 mg per week, 140 mg per week, and 280 mg per week.  Also, regarding claims 76, 109, 112, and 119-122, since Yoshida discloses that frequency of administration of PAL and effective dosage is done routinely by a skilled practitioner without undue experimentation (Column 38, line 61 through Column 39 line 3) and discloses exemplary frequency, such as once weekly, twice weekly, once daily or twice daily (Column 39, lines 4-19), it would have been well within the knowledge of one having ordinary skill in the art to administer the induction and titration dosage of AvPAL to about 4-8 weeks depending on the blood Phe levels of the subject.  Regarding claims 119-125, Yoshida discloses administering a final dosage regimen, which equates to a maintenance dosage (Column 38, lines 51-68), which would encompass assessing PKU levels. It would have been well within the knowledge of one having ordinary skill in the art to administer the maintenance dosage of AvPAL to about 24-40 weeks depending on the blood Phe levels of the subject.
Therefore, claims 76, 109, 112-118, 122-125, and 127 of the instant application cannot be considered patentably distinct over claims 1-9 of the reference patent.  It would have been obvious to use the pegylated AvPAL of the reference patent in reducing PKU in a subject by varying the dosage/frequency/length of the induction, 
Therefore, the conflicting claims are not patentably distinct from each other. 
Applicant has requested that this rejection be held in abeyance until indication of allowable subject matter.

Claims 76, 109, 112-118, 122-125, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 7,560,263 (reference patent) in view of Yoshida (US 6,967,097 – cited previously on form PTO-892).. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 76, 109, 112-118, 122-125, and 127 of the instant application and claims 1-26 of the reference patent are both directed to a method of for reducing blood phenylalanine concentration in a patient by administering an Anabaena variabilis AvPAL variant having the amino acid sequence of SEQ ID NO:11.  

Further, Yoshida discloses a method of treating a patient having PKU by administering PAL (phenylalanine ammonia lyase) (Column 32, line 12 through Column 34, line 27).  Regarding claims 76 and 120, Yoshida discloses administering PAL in dosages of 1-1000 mg/kg (Column 38, line 43 through Column 39, line 27), which is encompassed by 2.5 mg per week, 5 mg to 70 mg per week, 140 mg per week, and 280 mg per week.  Also, regarding claims 76, 109, 112, and 119-122, since Yoshida discloses that frequency of administration of PAL and effective dosage is done routinely by a skilled practitioner without undue experimentation (Column 38, line 61 through Column 39 line 3) and discloses exemplary frequency, such as once weekly, twice weekly, once daily or twice daily (Column 39, lines 4-19), it would have been well within 
Therefore, claims 76, 109, 112-118, 122-125, and 127 of the instant application cannot be considered patentably distinct over claims 1-26 of the reference patent.  It would have been obvious to modify claims 1-26 of the reference patent by varying the dosage/frequency/length of the induction, titration, and maintenance AvPAL administration.  One of ordinary skill in the art at the time the invention was made would have been motivated to so in order to optimize the dosage levels/frequency for a human patient.  Further, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum dosage/frequency of AvPAL administration.    One of ordinary skill in the art would have had a reasonable expectation of success since Yoshida and the reference patent disclose a method of reducing blood phenylalanine concentration in a patient having PKU and Yoshida discloses dosage levels of PAL in human patients and that refinement of the frequency/dosage of the administration of PAL is done routinely by a skilled practitioner without undue experimentation.
Therefore, the conflicting claims are not patentably distinct from each other. 
.

 Claims 76, 109, 112-118, 122-125, and 127 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 7,790,433 (reference patent) in view of Yoshida (US 6,967,097 – cited previously on form PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 76, 109, 112-118, 122-125, and 127 of the instant application and claims 1-6 of the reference patent are both directed to an Anabaena variabilis AvPAL variant having the amino acid sequence of SEQ ID NO:11.  
A method of reducing blood phenylalanine concentration in a patient with PKU by administering for at least 24 weeks comprising of an induction, titration, and maintenance period a pegylated AvPAL variant by (a) subcutaneously administering said pegylated AvPAL at about 1 mg/kg per week (dosage of 1 mg/kg of the AvPal once a week to a patient weighing 2.5 kg equates to an administration of 2.5 mg of the AvPal once a week) and (b) subcutaneously administering said peglyated AvPal at a titration dosage (a titration dosage of 1 mg/kg of the AvPal seven times per week daily to a patient weight 2.5 kg equates to an administration of 17.5 mg) in the event that the initial dosage does not produce a reduction in excess plasma Phe levels in a patient and length of treatment and monitoring of PKU levels are specific embodiments of the method of the reference patent are specific embodiments of using the AvPAL described in the reference patent (see US 2009/0047265-  [0027], [0030], [0035], [0060]-[0061], 
Further, Yoshida discloses a method of treating a patient having PKU by administering PAL (phenylalanine ammonia lyase) (Column 32, line 12 through Column 34, line 27).  Regarding claims 76 and 120, Yoshida discloses administering PAL in dosages of 1-1000 mg/kg (Column 38, line 43 through Column 39, line 27), which is encompassed by 2.5 mg per week, 5 mg to 70 mg per week, 140 mg per week, and 280 mg per week.  Also, regarding claims 76, 109, 112, and 119-122, since Yoshida discloses that frequency of administration of PAL and effective dosage is done routinely by a skilled practitioner without undue experimentation (Column 38, line 61 through Column 39 line 3) and discloses exemplary frequency, such as once weekly, twice weekly, once daily or twice daily (Column 39, lines 4-19), it would have been well within the knowledge of one having ordinary skill in the art to administer the induction and titration dosage of AvPAL to about 4-8 weeks depending on the blood Phe levels of the subject.  Regarding claims 119-125, Yoshida discloses administering a final dosage regimen, which equates to a maintenance dosage (Column 38, lines 51-68), which would encompass assessing PKU levels. It would have been well within the knowledge of one having ordinary skill in the art to administer the maintenance dosage of AvPAL to about 24-40 weeks depending on the blood Phe levels of the subject.
Therefore, claims 76, 109, 112-118, 122-125, and 127 of the instant application cannot be considered patentably distinct over claims 1-6 of the reference patent. It 
Therefore, the conflicting claims are not patentably distinct from each other. 
Applicant has requested that this rejection be held in abeyance until indication of allowable subject matter.

Conclusion

Claims 76, 109, 112-118, 122-125, and 127 are pending.
Claims 76, 109, 112-118, 122-125, and 127 are rejected.
None of the claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


 Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/YONG D PAK/Primary Examiner, Art Unit 1652